Citation Nr: 0722685	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  05-17 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable disability evaluation for the 
veteran's bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from July 1953 to May 1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Detroit, Michigan, Regional Office (RO) which denied a 
compensable disability evaluation for the veteran's bilateral 
hearing loss disability.  


FINDING OF FACT

The veteran's chronic hearing loss disability has been shown 
to be productive of no more than Level IV hearing impairment 
in the right ear and Level II hearing impairment in the left 
ear.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for the veteran's 
bilateral hearing loss disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), 4.85, Diagnostic Code 6100 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claim, the Board 
observes that the RO issued VCAA notices to the veteran in 
July 2006 and September 2006 which informed him of the 
evidence generally needed to both support a claim of 
entitlement to an increased evaluation and the assignment of 
an effective date for an award of an increased evaluation; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claim.  Such notice effectively 
informed him of the need to submit any relevant evidence in 
his possession.  

The VA has attempted to secure all relevant documentation.  
The veteran requested a hearing before a VA hearing officer.  
The requested hearing was scheduled.  The veteran 
subsequently cancelled the hearing.  All relevant facts have 
been developed to the extent possible.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006).  

Notwithstanding any possible deficiency in the notice given 
the veteran, the Board finds that there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision as a preponderance of the evidence is against his 
claim and any notice deficiency is thus rendered moot.  Any 
duty imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  


II.  Historical Review

The report of a May 2004 VA audiological examination for 
compensation purposes conveys that the veteran exhibited, 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
40
90
95
LEFT
10
10
25
75
85

Speech audiometry revealed bilateral speech recognition 
ability of 92.  The veteran was diagnosed with bilateral 
sensorineural hearing loss disability.  The examiner 
concluded that the veteran's hearing loss disability was most 
likely related to military noise exposure.  In June 2004, the 
RO established service connection for bilateral hearing loss 
disability and assigned a noncompensable evaluation for that 
disorder.  


III.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Disability evaluations 
for bilateral defective hearing range from noncompensable to 
100 percent based on the degree of organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  The rating schedule establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  Hearing 
tests will be conducted without hearing aids, and the results 
of above-described testing are charted on Table VI and Table 
VII.  The evaluations derived from the rating schedule are 
intended to make allowance for improvement by hearing aids.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).  

Exceptional patterns of hearing impairment are to be 
evaluated in accordance with the provisions of 38 C.F.R. 
§ 4.86 (2006).  That regulation states that:

(a)  When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  

(b)  When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral. That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

A January 2005 written statement from Lisa Hamzik, M.S. 
CCC-A, conveys that the veteran exhibited a "precipitous 
loss of hearing" at a December 2004 audiological evaluation.  
No specific numerical audiological findings were reported.  

In his January 2005 notice of disagreement, the veteran 
conveyed that his bilateral hearing loss disability 
necessitated the use of hearing aids.  Given this fact, he 
believed that a compensable evaluation for his bilateral 
hearing loss disability was merited.  

An August 2005 written statement from Ms. Hamzik conveys that 
a July 2005 audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



 
1000
2000
3000
4000
RIGHT
 
25
50
100
100
LEFT
 
30
45
85
85

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 100 percent in the left ear.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's bilateral hearing loss disability has been 
objectively shown to be productive of no more than Level IV 
hearing impairment in the right ear and Level II hearing 
impairment in the left ear.  He does not exhibit an 
exceptional pattern of hearing impairment as to require 
application of 38 C.F.R. § 4.86 (2006).  

The veteran advances on appeal that the current clinical 
findings merit assignment of an initial compensable 
evaluation.  The Court has clarified that the "[a]ssignment 
of disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  While acknowledging that the veteran experiences 
significant bilateral hearing loss disability, the Board 
finds the results of specific testing conducted by skilled 
individuals to be more probative than the lay opinions of 
record.  The objective clinical findings fall directly within 
the criteria for a noncompensable evaluation under the 
provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).  
Therefore, the Board concludes that a compensable evaluation 
is not warranted for the veteran's bilateral hearing loss 
disability.  


ORDER

A compensable evaluation for the veteran's bilateral hearing 
loss disability is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


